In the information in this case, Kink Epperson and Verna Epperson, his wife, were charged with possession of intoxicating liquor, with the unlawful intent to sell the same. On their trial the jury returned a verdict, finding Verna Epperson not guilty, and finding Kink Epperson guilty as charged in the information, leaving his punishment to the court. November 19, 1923, the court pronounced judgment and sentenced the defendant Kink Epperson to be confined in the county jail for six months and to pay a fine of $500 and the costs. From the judgment he appeals, but no brief has been filed and no appearance made on his behalf in this court.
The errors assigned question the sufficiency of the evidence to support the verdict; the rulings of the court on the admission and rejection of testimony.
The undisputed facts are that John Stout, city marshal of Picher, arrested the defendant on complaint of his wife for occupying a room in a local hotel with another woman; she then in the presence of the defendant stated to the officer that she wanted him to come down to their house and get his plant, and the defendant said, "Go ahead; I will take that jolt."
The city marshal testified that he with two or three other officers went to the defendant's home in Picher and found eight or nine bottles of whisky in an outhouse on the lot. The defendant did not testify.
An examination of the record fails to disclose any error in the admission or rejection of evidence, or in the instructions given to the jury, and the evidence is clearly sufficient to sustain the verdict. *Page 19 
The judgment of the lower court is accordingly affirmed.
BESSEY, P.J., and EDWARDS, J., concur.